Case: 3:16-cr-00035-JZ Doc #: 286-1 Filed: 12/17/18 1of1. PagelD #: 4019

Name: Daniel E Morris | DOB: 9/25/1949 | MRN: 2086580401 | PCP: MEGAN M CRYAN, APRN-CNP

Letter Details

<I PROMEDICA

Daniel Morris |

  

December 11, 2018

Patient: Daniel E Morris
Date of Birth: 9/25/1949
Date of Visit: 12/41/2018

To Whom It May Concern:

This letter is to inform you that Daniel recently underwent a cardiac catheterization with percutaneous
coronary intervention and drug-eluding stent placement in right coronary artery on 12/5/18. He will require
2-4 weeks recovery.

if you have any questions or concerns, please don't hesitate to call.

Sincerely,
Zakaria Sheikhaden, DO

CC: No Recipients
PROMEDICA PHYSICIANS CARDIOLOGY
2940 N Mccord Rd
Toledo OH 43615-1753
Phone: 419-842-3000
Dept Fax: 419-842-3047

This letter was initially viewed by Daniel E Morris at 12/12/2018 11:47 AM.

MyChart® licensed from Epic Systems Corporation © 1999 - 2018
